Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over 
Itakura et al. (US PG Pub.2017/0189287A1) in view of Li et al. (PG Pub. 2014/0079750A1).
Itakura et al. teaches toothpaste composition, see title. Itakura teaches a tooth-cleaning composition having a high remineralizing effect on demineralized dental enamel. The tooth-cleaning composition contains a wax and a calcium phosphate, wherein a content of the calcium phosphate is 0.001 to 33% by mass, see abstract and [0037]. Itakura teaches tooth powder, see claim 5.
While Itakura et al. teaches powder form of tooth-cleaning and tooth remineralizing composition comprising calcium phosphate, Itakura does not teach the claimed submicron particle size.
	Li et al. teach tooth remineralizing oral care compositions, see title. Li et al. 

teaches calcium salt and phosphate source ranging 0.1 to 2 microns, see [0013-0016] 

and [0020]. Oral care composition can be in a powder form, see [0017]. Fluoride 

sources can be added, see [0045]. 

It would have been obvious to one of ordinary skill before the effective filing date 
of the claimed invention to have utilized  calcium salt in a submicron range. One of ordinary skill would have been motivated to do so because Itakura teaches powder form of calcium salt for remineralization and Li et al. teaches remineralizing calcium salts ranging from 0.1 to 2 microns along with suggestion of adding fluoride sources used in an oral care compositions. Since the desired effect of Itakura is to provide remineralization with calcium salt powder, one of ordinary skill would have looked to the guidance provided by Li et al. for the powdered particle size of 0.1 microns with an expectation of having remineralization effect once used in an oral care composition. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.

/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612